Title: Affidavits of Bridget Godfrey and Bridget Williams, 3 May 1800
From: Godfrey, Bridget,Williams, Bridget
To: Hamilton, Alexander


          
            New York, May 3, 1800
          
          City of New York ss: Bridget Godfrey of the City of Albany being duly sworn deposeth and saith that Her son Henry Wheeler who has informed her of his enlistment in Capt. McClelan’s Company of Artilerists and Engineers now stationed on Ellis’s Island was born on the first day of September 1781. and that he has been Subject to phthizick from his infancy
          Bridget + Godfrey
          her mark
          Sworn before me this 3rd. day of May 1800—
          Jacob Dela Montagnie Aldn.
          
          City of New York ss. Bridget Williams wife of James Williams of the City of Albany Seaman being duly Sworn saith that she is a sister to the above named Henry Wheeler and Well remembers seeing a Memorandum in the Hand writing of her Step father of the age of the said Henry Wheeler in a Bible belonging to her Step father and her Mother from which it appears as it was read to her that he the said Henry was born on the day and year set forth in the aforegoing deposition
          
          Bridget + Williams
          her mark
          Sworn before me this 3rd. day of May 1800—
          Jacob Dela Montagnie Aldn.
        